Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 6, 2013                                                                                     Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Stephen J. Markman
  145988(85)(87)                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano,
                                                                                                                      Justices


  MAJESTIC GOLF, L.L.C.,
            Plaintiff/Counter-Defendant-
            Appellee,                                               SC: 145988
  v                                                                 COA: 300140
                                                                    Livingston CC: 09-024146-CZ
  LAKE WALDEN COUNTRY CLUB, INC.,
             Defendant/Counter-Plaintiff-
             Appellant.
  ______________________________/

        On order of the Chief Justice, the motion of appellee for leave to file a second
  supplemental brief after oral argument is DENIED. On further order of the Chief Justice,
  the motion of appellant for leave to file a corrected brief in response to appellee’s first
  supplemental brief after oral argument is GRANTED. The corrected brief submitted on
  November 1, 2013, is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                November 6, 2013
                                                                               Clerk